04/10/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0021



                                     DA 20-0021




IN THE MATTER OF THE GUARDIANSHIP
AND CONSERVATORSHIP OF A.M.M.,                                  ORDER
           Incapacitated Person.




      Upon consideration of Appellant's motion for an extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including May 15, 2020, within which to file Appellant's opening brief on appeal.
      No further extensions will be granted.
      DATED this lb      day of April, 2020.
                                               For the Court,



                                               By
                                                             Chief Justice




                                                                 FILED
                                                                 APR 1 0 2020
                                                               Bowen Greenwood
                                                             Clerk of Supreme Court
                                                                State (-If Montana